Citation Nr: 1147055	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  06-27 094	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and fellow service member, J.V.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1979 to June 1982.  He had additional service in the Puerto Rico National Guard from November 1990 to April 1991, from June to July 1994, and from July to August 1997. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In October 2009 and September 2010, the Board remanded the claims to RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including especially for a medical nexus opinion concerning whether these claimed disabilities are attributable to the Veteran's military service. 


FINDINGS OF FACT

1.  The Veteran's cervical and lumbar spinal complaints in service were acute and transitory, resolved, and did not result in chronic (permanent) residual disability. 

2.  The most probative (competent and credible) medical and other evidence of record indicates the disabilities currently affecting these segments of his spine first manifested many years after his service and are unrelated to his service.

3.  He also did not have X-ray confirmation of arthritis in either segment within one year of his discharge from service, certainly not to the required minimum compensable degree (meaning to at least 10-percent disabling).



CONCLUSION OF LAW

Cervical and lumbar spine disabilities were not incurred in or aggravated by the Veteran's active military service and arthritis may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 


In this case, the Veteran was provided appropriate notice letters in September 2005 and March 2008, which comply with the VCAA notice requirements.  The letters indicated the types of information and evidence needed to substantiate his 
service-connection claims, explaining the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence as well as private and VA medical treatment records. 

Only the first of these letters, in September 2005, was sent prior to the RO's initial adjudication of the claims in December 2005, which is the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  And it was not until the March 2008 letter that he was provided information concerning the downstream disability rating and effective date elements of his claims if service connection is ultimately granted.  See Dingess, supra.  But since the claims were readjudicated as recently as in the September 2011 supplemental statement of the case (SSOC), the mere fact that he received that additional notice after the initial adjudication of his claims is nonprejudicial, i.e., harmless error because his claims have been reconsidered since providing all necessary VCAA notice.  That is to say, the timing defect in the provision of this additional notice has been rectified ("cured").  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to cure a timing defect.  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  The U.S. Supreme Court has explained that VCAA notice errors, either in timing or content, are not presumptively prejudicial, and that the Veteran, as the pleading party, not VA, has the evidentiary burden of proof of showing how a VCAA notice error is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  In this particular instance, he and his representative have not made any such pleading or allegation.


VA also has satisfied its duty to assist the Veteran in fully developing his claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a case involving a claim for compensation (and specifically service connection), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, the Veteran's VA medical records show he has received treatment for symptoms affecting both the cervical and lumbar segments of his spine, particularly on account of degenerative disc disease (DDD).  So there is competent medical evidence he has these claimed disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least the confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  Consequently, the determinative issue is whether this condition is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Board twice remanded these claims to obtain a medical nexus opinion on this determinative issue of causation - initially in October 2009 and again in September 2010 because of deficiencies in the opinion initially obtained.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

The VA examiner that evaluated the Veteran in December 2009, pursuant to the Board's October 2009 remand directive, concluded it is less likely than not the Veteran's claimed cervical and lumbar spine disabilities are attributable to his military service, and especially to the type of injuries alleged.  And as primary justification for this unfavorable opinion, this VA examiner cited the absence of any relevant complaints or treatment in the Veteran's service treatment records (STRs) of cervical and low back (lumbar spine) conditions, so as to in turn document the alleged injuries occurred.  Whether the injuries in question occurred, however, is a factual, not medical, determination.  Cf. Cohen v. Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996) (discussing this principle in the context of claims for service connection for posttraumatic stress disorder (PTSD), and the need to establish the occurrence of a traumatic event ("stressor") during service to support this diagnosis and its relationship to the Veteran's military service).  Moreover, when previously remanding the claims the Board already had acknowledged there was evidence in the file suggesting these alleged injuries had occurred.  These asserted injuries pertain to the Veteran's parachute jumping during his first period of service, from 1979 to 1982, a box of medical supplies falling on him in 1991 while loading a van during his subsequent Persian Gulf War service, and falling in Panama in 1997 while playing basketball (that also resulted in injury to his knee), so during his most recent service. 

The supporting evidence suggesting these alleged injuries had occurred included the Veteran's personal hearing testimony in February 2007, under oath, corroborating testimony during that hearing from a fellow serviceman (J.V.), and the fact that the Veteran's military personnel records confirm he earned the parachutist's badge. 


As a consequence, the Veteran was competent to proclaim having experienced symptoms like neck and back pain following and as a result of those suggested injuries.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as STRs).  The Board temporarily deferred consideration of the credibility of these allegations regarding these purported injuries in service until after obtaining that VA medical opinion.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The mere absence of STRs, alone, therefore, is not a sufficient basis for a negative opinion regarding the etiology of the Veteran's claimed conditions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined a VA examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion).

As a result, in the subsequent remand in September 2010, the Board ordered that an adequate medical opinion be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

The examiner who performed the December 2009 examination provided an addendum (supplemental opinion) in October 2010 wherein he acknowledged the injuries in service.

This supplemental opinion is responsive to the question of causation and complies with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board also finds that VA fulfilled its duty to assist the Veteran with his claims by obtaining all other evidence, as well, which is potentially relevant.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO/AMC has obtained all records that are obtainable and that he and his representative identified as possibly pertinent.  This development of the claims includes all records obtained pursuant to the Board's two remand directives, including Social Security Administration (SSA) records and numerous VA and private treatment records.  38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3) and (e)(1).  So there was compliance with these remand directives, as well.  See Chest, Stegall and Dyment, supra.

II.  Analysis

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d) .

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3) 

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

This presumptive period, however, does not apply to claims based on ACDUTRA or INACDUTRA service, just instead to claims based on injury or disease incurred or aggravated during active duty (AD) service.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  See also Smith v. Shinseki, 24 Vet. App. 40 (2010) (wherein the Court reiterated that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA).

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505.  Id.

So to the extent the Appellant is alleging that his disability is a result of injury or disease incurred or aggravated during his time in the Puerto Rico National Guard, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

The fact that he has established his status as a "Veteran" for purposes of other periods of service (e.g., his prior period of AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  Id; See also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of service connection, the benefit of the doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Concerning this purported relationship between his current disability and his military service, the Veteran asserts that both conditions are due to:  1) parachute jumping during his first period of service from June 1979 to June 1982; 2) a box of medical supplies falling on top of him while unloading a van during his second period of service in 1991; and 3) falling while playing basketball during his fourth and final period of service in 1997, also resulting injury to his knee.  The supporting evidence suggesting these alleged injuries occurred include his hearing testimony in February 2007, under oath, also corroborating testimony during that hearing from a fellow serviceman (J.V.), and the fact that the Veteran's military personnel records confirm he earned the parachutist's badge.  Even as laymen, these Veterans are competent to proclaim him having contemporaneously experienced symptoms like neck and back pain associated with parachuting, falling down, and a box falling on him.  They are competent to report what occurred in service because their testimony regarding their first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).


But the question of whether they are competent to testify concerning these alleged events in service is different from whether their testimony regarding these claimed events is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Rucker v. Brown, 10 Vet. App. 67 (1997).  And the determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record (both medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As to the occurrence of these asserted events, the Board sees the Veteran's service personnel records show he earned a parachutist's badge.  This tends to corroborate his assertions regarding his parachuting activities in service.  The Board also sees that his STRs show he received treatment in 1997 in Panama after falling while playing basketball, which also involved a left knee injury for which the consequent residuals since have been determined to be service connected.  So his assertions regarding that event are also corroborated.  As well, the Board sees that a fellow serviceman (J.V.) testified during the February 2007 hearing that he saw the box fall on the Veteran when they were working together in 1991 in the Persian Gulf region.  Hence, there is evidence supporting the Veteran's assertion regarding that event, as well.

The VA compensation examiner that evaluated the Veteran in December 2009, pursuant to the Board's October 2009 remand directive, concluded it is less likely than not the Veteran's claimed cervical and lumbar spine disabilities are attributable to his military service, and especially to the type of injuries alleged.  And as primary justification for this unfavorable opinion, this VA compensation examiner cited the absence of any relevant complaints or treatment in the Veteran's STRs 

of cervical and low back (lumbar spine) conditions, so as to in turn document the alleged injuries occurred.  The Board subsequently found that medical opinion inadequate for the reasons already discussed and, therefore, again remanded the claims for supplemental comment.

This VA examiner provided another opinion in May 2010 - stating that, even assuming these injuries occurred and the Veteran had cervical and lumbar symptoms in service, they were acute and transitory and resolved without any sequelae (i.e., residuals).  The examiner also concluded the Veteran had not had continuity of symptomatology since any of those injuries in service, which is the essence of 38 C.F.R. § 3.303(b), not that he necessarily have received continuous treatment.  The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  But see, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


And contrary to the Veteran's current allegations, the record fails to show he has had cervical or lumbar spine problems continuously since any period of service.  For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Board observes that, on a report of medical history dated in March 1985 (subsequent to all his parachute jumps in service), the Veteran indicated he had never had recurrent back pain.  Examination in June 1988 and separation examination in March 1991 (also subsequent to all his injuries in service) were similarly unremarkable for any complaints or findings of a spinal condition of any sort, whether involving the cervical or lumbar segment.  Moreover, on his original application for VA compensation benefits in February 1998, the Veteran requested service connection for a bilateral (i.e., right and left) knee disability; however, he made no reference to any spinal condition.  On a private emergency room report dated in August 1999, he referred to neck pain since just three hours earlier, so obviously not dating back to his military service and the specific traumas alleged.  On his request for an increased rating for his service-connected left knee disability in May 2000, he again made no reference to any spinal condition.  And the musculoskeletal portion of a June 2000 VA examination he had in response to that claim was unremarkable for any complaints or findings of a spinal condition.  


It also is apparent the Veteran has provided different accounts to various physicians, which only serves to undermine his credibility insofar as supposedly having experienced continuous symptoms since service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In particular, in a private progress note dated in May 2001, the Veteran stated that he had had neck and low back problems for 10 years, so dating back to 1991 or thereabouts.  But on a September 2002 VA progress note, he instead stated that he had had low back pain of just 2 years duration, so only since about 2000.  Whereas during a September 2005 private arthritis screening he noted that he had had neck and low back symptoms since a traumatic event in 1997.

The Board therefore finds his statements regarding continuing cervical and low back symptoms since service to lack credibility.  They are inconsistent with his own statements made when he was seeking earlier medical treatment, at a time when there was no incentive - financial or otherwise - to report his medical history other than as it had in fact occurred.  The Board affords greater probative weight to the lack of any complaints of neck and low back symptoms made by him to health care providers in service and shortly thereafter, than to the more recent statements instead claiming he has had such symptoms persistently since service.  Medical findings and statements made more contemporaneous to the events in question may be given more probative weight than contrary statements made years later, long after the fact.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The evidence establishes that neither cervical nor lumbar disabilities were present in service or for many years thereafter.  As noted above, the Veteran was first seen following service for spinal complaints in the late 1990s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

There is no competent and credible medical evidence linking his current spinal disorders to his service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous records are entitled to more probative weight than the recollections of the Veteran and others of events which occurred years or even decades after discharge from service and made in the context of a claim for benefits; and one is usually more truthful when providing information for the purposes of medical diagnosis and treatment than when one is providing information for the purpose of receiving monetary compensation.)  The only medical evidence addressing this determinative issue of causation comes in the way of the VA compensation examiner's opinions, which are clearly unfavorable to the claims, not supportive of them.  And the medical conditions at issue, such as DDD, are not the type that are readily amenable to probative lay comment regarding either their diagnosis or etiology - including specifically in terms of whether they are the results of the types of injuries the Veteran sustained in service versus other, unrelated, factors or causes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

A Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  The Veteran did not initiate these claims until 2005, almost 8 years after the conclusion of his most recent period of service in 1997.  This is particularly important in this case as he recently has asserted that he injured his spine during the same incident in which he injured his left knee, yet he did not request service connection for any spinal disability when he originally requested service connection for his left knee disability in 1998.  It only stands to reason that had he, in fact, been experiencing disability referable to his spine when filing that initial claim, he would have made at least some mention of it, but he clearly did not, only that concerning his left knee specifically.


The Board therefore concludes the VA examiner's medical findings and opinions are of greater probative value than the Veteran's allegations regarding the onset and cause of his spinal disabilities.  To the extent he contends they are related or attributable to his military service, the Board finds the medical evidence of record to be more competent and, thus, probative of such a relationship than his lay contention, as the etiology of the disability in this particular instance requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Inasmuch as the most probative evidence fails to establish the Veteran's cervical or lumbar spine disability is related to his service, the preponderance of the evidence is against the claims and service connection is denied.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability also is denied.  




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


